Exhibit 10.1
RETENTION BONUS AGREEMENT
     This agreement is dated February 12, 2009, and is between HEARTWARE, INC.,
a Delaware corporation (the “Company,” “us,” “we,” or “our”), and Douglas
Godshall (“you” or “your”).
     The Board of Directors of the Company (the “Board”) considers it essential
to foster the continued employment of key executives. The Board believes it is
in the best interests of the Company, HeartWare International, Inc., a Delaware
corporation that is the ultimate parent corporation of the Company (the
“Parent”), and the Parent’s stockholders to have your continued dedication,
notwithstanding the possibility, threat, or occurrence of a change in control of
the Parent and/or the Company.
     On the date hereof, the Parent has entered into an Agreement and Plan of
Merger with Thoratec Corporation, a California corporation (“Thoratec”), Thomas
Merger Sub I, Inc., a Delaware corporation and wholly owned subsidiary of
Thoratec, and Thomas Merger Sub II, Inc., a Delaware corporation and direct
wholly owned subsidiary of Thoratec (the “Merger Agreement”).
     Consequently, in consideration of the mutual covenants contained in this
agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. Employment Agreement. You currently are party to an employment agreement
with the Company dated December 5, 2008 (the “Employment Agreement”), which
remains in full force and effect and is not amended hereby.
     2. Retention Bonus.
          (a) Vesting and Payment. Subject to the provisions of this section 2,
you shall be paid by the Company a cash retention bonus in the aggregate amount
of $3,300,000 (the “Retention Bonus”). Such Retention Bonus shall vest and be
paid within thirty (30) days following the consummation of the transactions
contemplated by the Merger Agreement (the “Closing”), subject to you signing,
returning to the Company within twenty-one (21) days following the Closing, and
not revoking a general release of claims, in form and substance reasonably
acceptable to the Company; provided that (except as accelerated vesting may
occur pursuant to section 2(b) or 3 below) you remain continuously employed
through the Closing; and provided, further, that you enter into a consulting
agreement with Thoratec or the Company, prior to the Closing, for at least a
three-month consultancy relationship with Thoratec or the Company at $7,211.54
per week (pro-rated for any partial weeks), to commence immediately after the
Closing.
          (b) Effect of Termination or Resignation. In the event that, prior to
the Closing, we terminate your employment for Cause (as defined in the
Employment Agreement) or you resign without Good Reason (as defined in the
Employment Agreement), the Retention Bonus shall be forfeited. In the event
that, prior to Closing, we terminate your employment without Cause or you resign
for Good Reason, the Retention Bonus shall vest in full and be paid on the later
to occur of (i) the Closing and (ii) within sixty (60) days following such
termination or resignation, subject to you signing, returning to the Company
within fifty (50) days following such termination or resignation, and not
revoking a general release of claims, in form and substance reasonably
acceptable to the Company.
     3. Death; Disability. If your employment terminates by reason of death or
disability prior to the Closing, the Retention Bonus shall vest and be paid
within five (5) days following the Closing.
     4. Non-Exclusivity of Payments. Except as otherwise provided in this
section 4, nothing in this agreement prevents or limits your continuing or
future participation in any Company benefit plan, policy, or practice for which
you may qualify; nor does anything in this agreement limit or affect any right
that you may have under that plan, policy, or practice, or under the Employment
Agreement.

 



--------------------------------------------------------------------------------



 



     5 Limitation on Payments and Benefits.
          (a) Tax Liability. You shall bear all expense of, and be solely
responsible for, all federal, state, local, or non-U.S. taxes due with respect
to any payment received under this agreement, including, without limitation, any
excise tax imposed by section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”).
          (b) Modified Cut-Back Rule. Notwithstanding anything to the contrary
in this agreement, if any payment to be made under this agreement, together with
any other payment or benefit that you have the right to receive from us or from
any entity that is a member of an “affiliated group” (as defined under Code
section 1504(a) without regard to Code section 1504(b)) of which we are a member
(together with the Retention Bonus, the “Total Payments”), constitutes an
“excess parachute payment” (as defined under Code section 280G(b)), the Total
Payments will be reduced to the extent necessary to prevent any portion of the
Total Payments from becoming nondeductible by the Company under Code section
280G or subject to the excise tax imposed under Code section 4999 but only if,
by reason of such reduction, the net after-tax benefit received by you will
exceed the net after-tax benefit that you would receive if no such reduction was
made. For this purpose, “net after-tax benefit” means (i) the total of all
payments and the value of all benefits which you receive or are then entitled to
receive from the Company that would constitute “excess parachute payments”
within the meaning of Code section 280G, less (ii) the amount of all federal,
state, and local income taxes payable with respect to the foregoing calculated
at the maximum marginal income tax rate for each year in which the foregoing
shall be paid to you (based on the rate in effect for such year as set forth in
the Code as in effect at the time of the first payment of the foregoing), less
(iii) the amount of excise taxes imposed by Code section 4999 with respect to
the payments and benefits described in clause (i) above.
          (c) Determination Process. The determination of whether it is
necessary to decrease a payment or benefit to be paid under this agreement must
be made in good faith by a nationally recognized accounting firm (the
“Accounting Firm”) selected by the Company. This determination will be
conclusive and binding upon you and the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity,
or group effecting the transaction giving rise to the characterization of any
payments as “parachute payments,” we shall appoint another nationally recognized
accounting firm to make the determination required under this agreement (in
which case, that accounting firm will be referred to as the “Accounting Firm”
under this agreement). We shall bear all fees of the Accounting Firm. If a
reduction is necessary, the Company shall first reduce the Retention Bonus to
the fullest extent necessary, and second reduce any other payment or benefit in
the Company’s discretion as may be necessary, so that after such reductions no
portion of any payment or benefit to be paid to you will be an excess parachute
payment subject to the deduction limits under Code section 280G and the excise
tax under Code section 4999. However, no payment of “deferred compensation” (as
defined under Treasury regulation section 1.409A-1(b)(1), after giving effect to
the exemptions in Treasury regulation sections 1.409A-1(b)(3) through (b)(12))
may be reduced to the extent that a reduction can be made to any payment or
benefit that is not “deferred compensation.”
     6. Section 409A Compliance.
          (a) This agreement is intended to comply with, or otherwise be exempt
from, Code section 409A.
          (b) We shall undertake to administer, interpret, and construe this
agreement in a manner that does not result in the imposition on you of any
additional tax, penalty, or interest under Code section 409A.
          (c) If the Company determines in good faith that any provision of this
agreement would cause you to incur an additional tax, penalty, or interest under
Code section 409A, the Company and you shall use reasonable efforts to reform
such provision, if possible, in a mutually agreeable fashion to maintain to the
maximum extent practicable the original intent of the applicable provision
without

2



--------------------------------------------------------------------------------



 



violating the provisions of Code section 409A or causing the imposition of such
additional tax, penalty, or interest under Code section 409A.
          (d) The preceding provisions, however, will not be construed as a
guarantee by the Company of any particular tax effect to you under this
agreement. We shall not be liable to you for any payment or benefit paid under
this agreement that is determined to result in an additional tax, penalty, or
interest under Code section 409A, nor for reporting in good faith any payment or
benefit made under this agreement as an amount includible in gross income under
Code section 409A.
          (e) “Termination of employment,” or words of similar import, as used
in this agreement means, for purposes of any payments under this agreement that
are payments of deferred compensation subject to Code section 409A, your
“separation from service” as defined in Code section 409A.
          (f) If a payment obligation under this agreement arises on account of
your separation from service while you are a “specified employee” (as defined
under Code section 409A and determined in good faith by the Board), any payment
of “deferred compensation” (as defined under Treasury regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury regulation
sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
months after such separation from service (the “Delayed Payment”) shall, in lieu
thereof, be paid, as adjusted for earnings or losses thereon, within 15 days
after the end of the six-month period beginning on the date of such separation
from service or, if earlier, within 15 days after the appointment of the
personal representative or executor of your estate following your death. In the
event that the provisions of this section 6(f) shall apply to any payment
obligation under this agreement, the Company shall make an irrevocable
contribution of an amount equal to the Delayed Payment to a grantor trust
established consistent with the terms of Revenue Procedure 92-64, 33 I.R.B. 11
(8/17/92) (the “Rabbi Trust”) with a financial institution approved by you,
which approval will not be withheld unreasonably, serving as the third-party
trustee thereof, under the terms of which the assets of the trust may be used,
in the absence of the Company’s insolvency, solely for purposes of fulfilling
the Company’s obligation to pay the Delayed Payment to you in compliance with
Section 409A(a)(2)(B)(i) of the Code, to the extent permitted under Code section
409A. The Company’s obligation to make the contribution to the Rabbi Trust under
the immediately preceding sentence shall arise on the date of the relevant
separation from service and such contribution shall be made by no later than the
tenth business day (excluding federal holidays) after such date. You shall be
permitted to direct the trustee how to invest the trust assets held on your
behalf.
          7. Successors. This agreement is personal to you and may not be
assigned other than by will or the laws of descent and distribution without our
prior written consent. This agreement inures to the benefit of and is
enforceable by your representatives. Likewise, this agreement inures to the
benefit of and is binding upon the Company and its successors and assigns. The
Company shall require any successor entity (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company expressly to assume and agree to
perform this agreement in the same manner and to the same extent that the
Company would have been required to perform it if no such succession had taken
place. As used in this agreement, the term “Company” shall mean both the Company
as defined above and any such successor entity.
     8. Notices. All notices and other communications hereunder must be in
writing and must be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
     If to the employee:
     To the Company’s address of record for the employee.
     If to the Company:
     HEARTWARE, INC.
     Attention: Secretary

3



--------------------------------------------------------------------------------



 



     205 Newbury Street
     Framingham, Massachusetts 01701
or to any other address as either party shall have furnished to the other in
writing in accordance with this section 8. Notice is effective when actually
received by the addressee.
     9. Severability. The invalidity or unenforceability of any provision of
this agreement will not affect the validity or enforceability of any other
provision of this agreement.
     10. Withholding. We may withhold from any amount payable under this
agreement federal, state, local, or non-U.S. taxes required to be withheld under
applicable law.
     11. Amendment; Waiver. Except as provided in section 14 below, no provision
of this agreement may be modified, waived, or discharged except by a writing
signed by both parties. The failure of either party to insist upon strict
compliance with any provision of this agreement or assert any right either party
may have hereunder does not constitute a waiver of the provision or right under
this agreement.
     12. Applicable Law. This agreement is governed in all respects, including
as to validity, interpretation, and effect, by the laws of the State of Florida,
without regard to its conflict of laws principles.
     13. Termination or Modification of Agreement. This agreement may not be
modified on and after the consummation of the transactions contemplated under
the Merger Agreement without your written consent.
     14. Counterparts. This agreement may be executed in two or more
counterparts and via facsimile, each being an original and all of which, when
taken together, is deemed one instrument.
[Signature page follows]

4



--------------------------------------------------------------------------------



 



     The parties are signing this Retention Bonus Agreement on the date stated
in the introductory clause.

              HEARTWARE, INC.
 
       
 
  By:   /s/ Douglas E. Godshall
 
       
 
      Name: Douglas E. Godshall
Title: President and Chief Executive Officer
 
       
 
  By:   /s/ David McIntyre
 
       
 
      Name: David McIntyre
Title: Chief Financial Officer and Chief Operating Officer
 
            EMPLOYEE:
 
       
 
      /s/ Douglas Godshall
 
       
 
      Name: Douglas Godshall

 